 




EXHIBIT 10.1




ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP

INTEREST IN PRODECO TECHNOLOGIES, LLC

SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED in the sum of $30,000.00, the undersigned, A BETTER BIKE, LLC
and EBIKE, LLC, (the "Assignor"), hereby grants, bargains, sells, assigns and
transfers to TAVONE FAMILY HOLDINGS, LLC, a Florida limited liability company
organized under the laws of the State of Florida (the "Assignee"), and Assignee
hereby accepts and assumes, all of Assignor's right, title and interest in and
to the LLC Interest (as defined below), and Assignor does hereby irrevocably
constitute and appoint any manager or officer of the Company (as defined below)
as attorney-in-fact to transfer said LLC Interest on the books of the Company
with full power of substitution in the premises.




For purposes hereof, the term "LLC Interest" means all of the Assignor's right,
title and interest in Assignor's 100% of the issued and outstanding membership
interests (4,850,000 membership units, collectively) in PRODECO TECHNOLOGIES,
LLC, a Florida limited liability company (the "Company"), including, but not
limited to, (i) all the profits, losses, items in the nature of income, gain,
credit, expense or loss, and the surplus and/or distributions allocable to
Assignor in respect of such interest accruing after the date hereof; (ii)
Assignor's rights, powers, obligations and benefits as a member of the Company
in respect of such interest; and (iii) any other right, title and interest
attributable to Assignor under the Operating Agreement of the Company and any
other agreement relating to the Company, the Limited Liability Company Act of
the State of Florida or any other applicable law in respect of such interest.
Assignor represents and warrants to Assignee that it is the only legal, record
and beneficial owner of the LLC Interest and that the LLC Interest is free and
clear of all liens, pledges, security interests, irrevocable proxies,
encumbrances or restrictions.




By executing below, Assignor hereby agrees to: (i) be bound by the provisions,
terms and conditions of the Amended and Restated Operating Agreement of the
Company and any other agreement relating to the Company, the Limited Liability
Company Act of the State of Florida or any other applicable law in respect of
the LLC Interest; in particular, the following provision:




"Each Member agrees and acknowledges that, at any time they are a Member of the
Company and for a period of three (3) years after their termination as a Member
of the Company, they will not, directly or indirectly, as principal, partner,
joint venture, shareholder, investor, owner, employer, employee, officer,
director, consultant or otherwise, own, manage, operate, finance, control,
engage in, consult with or otherwise participate in the ownership, management,
operation, research, development, financing or control of, any business activity
deemed a "Competitive Business" anywhere. A "Competitive Business" is one that
is engaged in the business of development, manufacture or retail sale of
electric powered bicycles, electric skateboards/hoverboards, roller skates,
aerial drones, paddle boards and other similar outdoor recreational products;
(b) directly or indirectly induce any employee of the Company to terminate or
negatively





-1-




--------------------------------------------------------------------------------

 




alter his or her relationship with the Company or (c) solicit the business of
any client or customer of the Company (other than on behalf of the Company) or
(d) induce any supplier, vendor, consultant or independent contractor of the
Company to terminate or negatively alter his, her or its relationship with the
Company."




(ii) release Assignor, together with all officers, directors, employees and
agents of Assignor ("Assignor Related Parties"), from all obligations, claims,
causes of action and liabilities relating, directly or indirectly, to the
Company, the LLC Interest, the Amended Operating Agreement of the Company and
any other agreement relating to the Company and the assignment ("Claims")
arising on or prior to the date hereof from a third party; and (iii) indemnify,
defend and hold harmless the Assignor Related Parties from and against all
Claims subsequent to the assignment. Assignor has assigned its rights to the
proceeds from this sale to Paymeon, Inc., which shall receive the payment
provided for hereinabove.










Signature page to follow - this document may be executed in counterparts







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











-2-




--------------------------------------------------------------------------------

 










WITNESS OUR HANDS AND SEALS AS OF THIS 18 DAY OF November, 2016










 

ASSIGNOR: EBIKE, LLC

 

 

 

[paym_ex10z1002.gif] [paym_ex10z1002.gif]

 

 

 

ASSIGNOR: A BETTER BIKE, LLC

 

 

 

 

 

[paym_ex10z1004.gif] [paym_ex10z1004.gif]

 

 

 

ASSIGNEE: TAVONE FAMILY HOLDINGS, LLC

 

 

 

 

 

[paym_ex10z1006.gif] [paym_ex10z1006.gif]

















-3-


